Citation Nr: 1000928	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-32 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for the service-connected chronic low back strain.  

2.  Whether an appeal was timely perfected from a May 2006 
rating decision denying service connection for coronary 
artery disease/unstable angina, obstructive sleep apnea, a 
respiratory condition, an immune system condition, diabetes 
mellitus type II, gastroesophageal reflux disease (GERD), 
allergic rhinitis, hypercholesterolemia and hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to December 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision that 
increased the service-connected chronic low back strain to 20 
percent disabling, effective on the date of his claim for 
increase, or March 1, 2005.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2009.  A transcript of this 
proceeding has been included as part of the record on appeal.  

The issue of whether an appeal was timely perfected from a 
May 2006 rating decision denying service connection for 
coronary artery disease/unstable angina, obstructive sleep 
apnea, a respiratory condition, an immune system condition, 
diabetes mellitus type II, GERD, allergic rhinitis, 
hypercholesterolemia and hypertension is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected chronic low back strain is shown to 
be manifested by diffuse low back tenderness with painful 
motion without evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as reversed lordosis or abnormal kyphosis; 
neither intervertebral disc syndrome with periods of 
incapacitation that lasted 4 weeks or more; nor a functional 
limitation of forward flexion of thoracolumbar spine to 30 
degrees or less or consistent with favorable ankylosis is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected chronic low back strain 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5237, 5243 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
letters in March 2005, March 2006, May 2006, July 2008 and 
October 2008 provided pertinent notice and development 
information.  

The Veteran was specifically advised in letters as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations and statements from employers as to 
job performance and time lost due to service-connected 
disabilities.  

Although some of the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder.  

Further, the Veteran was afforded VA spine examinations in 
April 2005, July 2007 and November 2008.  The Veteran does 
not contend, and the file does not show, that the 
examinations were inadequate for rating purposes, or that his 
symptoms have become worse since his most recent examination.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 
4.3 (2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
analysis that follows is undertaken with the understanding 
that different ratings may be assigned for different time 
periods in this appeal.  

The Veteran's chronic low back strain is currently 20 percent 
disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain).  

The Board notes the Veteran also evidences degenerative disc 
disease (DDD) and degenerative joint disease (DJD) in the 
lumbar spine.  However, the most recent November 2008 VA 
examiner indicated that the DDD and DJD was not part of the 
Veteran's service-connected disability picture, and there is 
no competent medical evidence to the contrary.  

Accordingly, the symptomatology associated with the Veteran's 
DDD and DJD of the lumbar spine will not be considered in 
addressing the instant appeal.  See Mittleider v. West, 11 
Vet. App. 181, 182 (the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  

The regulations provide the following rating criteria: a 20 
percent evaluation is assignable where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine; and a 
50 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is from 0 to 30 degrees, and 
left and right lateral rotation is from 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5243 (intervertebral disc syndrome), an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  

An evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

In regard to limitation of motion, the Board finds that the 
service-connected chronic low back strain does not warrant a 
rating higher than 20 percent under the provisions of 
Diagnostic Code 5237.  

The forward flexion demonstrated during this time period was 
noted to be to 60 degrees with pain on VA examination in 
April 2005, to 70 degrees with pain on VA examination in July 
2007, and to 75 degrees with complaints of pain when most 
recently examined in November 2008.  

Indeed, it appears that the Veteran's range of flexion has 
done nothing but improve over the course of the period of the 
appeal.  

The combined range of motion (196 degrees in April 2005 and 
240 degrees in July 2007 and November 2008) also is not shown 
to be restricted to 120 or less for the thoracolumbar spine.  

The Board has considered any pain-related functional 
impairment as set forth in the DeLuca case.  While pain was 
noted at the VA examinations, a greater limitation of flexion 
or extension was not identified.  Significantly, there were 
no ancillary findings, such as effusion, edema, erythema, 
tenderness, palpable deformities or instability of the lumbar 
spine.

Significantly, the examiner noted during the recent 
evaluation that the Veteran's current clinical symptoms and 
findings on the physical examination are "most likely 
related to pronounced DDD with DJD of [the] lumbar spine 
[rather] than remote lumbar strain."  See Mittleider, supra.

Thus, the Board finds on this record that the Veteran's 
forward flexion of the thoracolumbar spine is not restricted 
to 30 degrees or less or otherwise so limited as to equate to 
favorable ankylosis in this appeal.  

Additionally, there is not showing of related muscle spasm or 
guarding severe enough to result in an abnormal gait or 
scoliosis, reversed lordosis, or abnormal kyphosis.  Though 
the Veteran presented with a slightly antalgic gait in April 
2005 and a limp favoring his right side in November 2008, 
such has been attributed to the DDD and DJD of the lumbar 
spine as well as accommodating for the Veteran's weight.  

Further, though the Veteran was "minimally forward flexed" 
in April 2005, the more recent examination reports indicate 
that his posture is erect.  Moreover, the General Rating 
Formula for Diseases and Injuries of the Spine contemplates 
symptoms such as pain.  So, an evaluation in excess of 20 
percent for the service-connected lumbar spine disability 
under Diagnostic Code 5237 is not warranted.  

Additionally, any associated neurological abnormalities are 
for evaluation separately.  In this regard, the Board notes 
that the radicular symptoms in the lower extremities (i.e. 
radiating pain) were identified in a private record dated in 
September 2005 and the April 2005 VA examiner noted that left 
Achilles tendon reflex was not elicited on examination.  

However, the examiner also indicated that that there was no 
evidence of sensory loss on examination and the deep tendon 
reflexes (DTRs) were 2+ equal and symmetrical.  No diagnosis 
of radiculopathy was rendered in either of these reports.  

Though a March 2005 private physician noted a diagnosis of 
"polyneuropathy, mainly because of the depressed reflexes 
and cramping," this finding [was] in conflict with 
subsequent testing which [was] negative for neurological 
abnormalities associated with the service-connected low back 
strain.  Specifically, April 2005, July 2005 and August 2005 
private treatment records; December 2006, April 2007 and July 
2008 VA outpatient records; and February and April 2008 
records from C.W.K., M.D., indicate normal neurological 
examination results.  

Moreover, Dr. C.W.K. attributed the Veteran's complaints of 
right leg pain to DDD of the lumbar spine, which as described 
above is not part of the service-connected disability 
picture.  See Mittleider, supra.  

In addition, upon neurological testing, both the July 2007 
and November 2008 VA examiners indicated there were "no 
objective findings of radiculopathy at this time."  

At his hearing, the Veteran testified that in the past year 
he experienced five or six incapacitating episodes due to his 
lumbar spine which completely immobilized him.  However, on 
review of the medical record, the Board finds no showing of 
such episodes of incapacitation or doctor-prescribed bed rest 
for incapacitating episodes due to intervertebral disc 
syndrome, during the past 12 months, let alone the four to 
six weeks required for a higher rating under Diagnostic 5243 
(intervertebral disc syndrome).  

The July 2007 and November 2008 VA examiners specifically 
indicated there were no periods of bed rest or incapacitation 
prescribed by a physician in the past 12 months.  

Additionally, no neurologic manifestations of intervertebral 
disc syndrome are identified in the medical record.  The 
November 2008 VA examiner highlighted a February 2008 MRI 
which showed no abnormalities (i.e. a herniated nucleus 
pulposis) consistent with intervertebral disc syndrome.  

On this record, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating higher 
than 20 percent for the service-connected lumbar spine 
disability.  

The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 
38 C.F.R. § 3.321(a), (b) (2009).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).  

The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's picture is 
contemplated by the rating schedule. Therefore, the assigned 
schedular evaluation is adequate and no referral is required.  
Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

The Veteran retired from his position as a truck driver in 
2005 due to heart problems, and has not been hospitalized for 
the lumbar spine during the course of the appeal.  The 
November 2008 VA examiner noted that "impediment to usual 
occupation is not applicable because he is retired.  
Otherwise, he does not report that lumbar strain would 
prevent him from obtaining employment."  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  
See Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In conclusion, the Board finds that an evaluation in excess 
of 20 percent is not warranted for the service-connected 
chronic low back strain.  



ORDER

An increased rating in excess of 20 percent for the service-
connected chronic low back strain is denied.  



REMAND

In a May 2006 rating decision, service connection was denied 
for coronary artery disease/unstable angina, obstructive 
sleep apnea, a respiratory condition, an immune system 
condition, diabetes mellitus type II, GERD, allergic 
rhinitis, hypercholesterolemia and hypertension.  

In August 2006, the Veteran filed a timely notice of 
disagreement.  In September 2007, the RO issued a statement 
of the case addressing the issues.  There appears to be no VA 
Form 9 of record.  

In July 2008, the RO sent the Veteran a letter informing him 
that an appeal had not been timely filed as to the above 
claims.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2009).  The letter indicated the Veteran had one year 
to appeal this determination.  

In August 2008, the Veteran submitted a statement indicating 
that he had submitted a timely VA Form 9 and suggested the RO 
research their files for the form.  The Board construes this 
statement as a timely notice of disagreement (NOD) as to the 
RO's determination that an appeal was not perfected.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally 
construe all documents filed by a claimant).  

The RO has not issued a SOC as to this matter.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board observes that the matter of the timeliness of 
filing of a substantive appeal is itself an appealable issue.  
See 38 C.F.R. § 19.34.  Additionally, the Board notes that 
this case is readily distinguishable from Percy v. Shinseki, 
23 Vet. App. 37 (2009), in which the Court determined that VA 
may waive any issue of timeliness in the filing of the 
Substantive Appeal, either explicitly or implicitly, and is 
not required to close an appeal for failure to file a timely 
Substantive Appeal.  

In Percy, however, the RO had already certified the issue in 
question to the Board.  In the present case, the RO has taken 
steps to close the appeal as to the above-cited issues and 
did not certify the claims to the Board.  Accordingly, the 
recent Percy decision does not affect the outcome in this 
matter.

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC with respect 
to whether an appeal was timely 
perfected from a May 2006 rating 
decision denying service connection for 
coronary artery disease/unstable angina, 
obstructive sleep apnea, a respiratory 
condition, an immune system condition, 
diabetes mellitus type II, GERD, 
allergic rhinitis, hypercholesterolemia 
and hypertension.  The Veteran is 
advised that a timely Substantive Appeal 
will be necessary to perfect the appeal 
as to this disability to the Board.  38 
C.F.R. § 20.302(b).  Then, only if the 
appeal is timely perfected, may the RO 
undertake further action as to the 
claim.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


